        Case 1:11-cr-00205-AKH Document 20 Filed 03/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

       -against-                                              Case No. 11-cr-205 (AKH)

NICOLÁS MADURO MOROS,
DIOSDADO CABELLO RONDÓN,                                      NOTICE OF APPEARANCE
HUGO ARMANDO CARVAJAL BARRIOS,
  a/k/a “El Pollo,”
CLÍVER ANTONIO ALCALÁ CORDONES,
LUCIANO MARÍN ARANGO,
  a/k/a “Ivan Marquez,” and
SEUXIS PAUCIS HERNÁNDEZ SOLARTE,
  a/k/a “Jesús Santrich,”

                       Defendants.


TO:    Clerk of Court
       United States District Court
       Southern District of New York

       I, Anthony M. Capozzolo, am admitted to practice in this Court, am a member of the

bar in good standing of this state, and I hereby appear in the above-captioned case as counsel

for Cliver Antonio Alcala Cordones.

Date: March 30, 2020

                                               Respectfully submitted,


                                                         /s/
                                                Anthony M. Capozzolo
                                                N.Y. Bar. No. 2701316
                                                S.D.N.Y. No. AC1254
                                                LEWIS BAACH KAUFMANN
                                                MIDDLEMISS PLLC
                                                The Chrysler Building
                                                405 Lexington Avenue, 64th Floor
                                                New York, New York 10174
                                                Anthony.Capozzolo@lbkmlaw.com
                                                (212) 897-1970
